Citation Nr: 0818104	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-00 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than September 
3, 2003 for a grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1968 
to December 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That rating decision denied service 
connection for bilateral hearing loss.  That rating decision 
also granted service connection for PTSD and assigned a 10 
percent disability rating.  During the pendency of the appeal 
the veteran was ultimately granted an increased disability 
rating of 50 percent for his PTSD effective back to the date 
of service connection in September 2003.  

In April 2008, a hearing was held before the undersigned 
Acting Veterans Law Judge who is making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

A motion to advance this case on the Board's docket was 
granted for good cause in May 2008.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

At the April 2008 hearing the veteran raised the claim of 
entitlement to service connection for tinnitus.  This issue 
has not been adjudicate by the RO and is not properly before 
the Board at this time.  This issue is referred to the RO for 
action deemed appropriate.  


FINDINGS OF FACT

1.  In April 2008, at a hearing before the Board, and prior 
to the promulgation of a decision in the appeal, the 
appellant requested on the record that the appeal for an 
effective date earlier than September 3, 2003, for a grant of 
service connection for PTSD be withdrawn.

2.  The veteran experienced acoustic trauma during active 
service in the form of exposure to the noise of weapons fire 
during combat.

3.  The medical evidence reveals that the veteran has a 
current hearing loss disability.  

4.  The veteran reports a continuity of symptomatology of 
decreased hearing from service to the present.  

5.  Prior to January 4, 2008, the veteran's service-connected 
PTSD was manifested by:  sleep disturbance; nightmares; 
flashbacks; anxiety; poor social, work, and family 
relationships; anxiety; hypervigilance; social isolation; 
and, and a Global Assessment of Functioning Scale (GAF) score 
of between 60 and 44.

6.  Effective January 4, 2008, the veteran's service-
connected PTSD is manifested by: sleep disturbance; 
nightmares; flashbacks; anxiety; poor social, work, and 
family relationships; anxiety; hypervigilance; social 
isolation; unemployment; and, and a GAF score of 50.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of an effective date earlier than 
September 3, 2003 for a grant of service connection for PTSD 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

3.  The criteria for a disability rating of 70 percent, and 
not in excess thereof, is granted for PTSD, for the period of 
time prior to January 4, 2008, subject to the law and 
regulations governing the payment of monetary awards.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).

4.  The criteria for a 100 percent disability rating for PTSD 
have been met effective January 4, 2008.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  At the April 
2008 hearing, the appellant, on the record, withdrew his 
appeal for an effective date earlier than September 3, 2003 
for a grant of service connection for PTSD.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to this issue 
and it is dismissed.

II.  VCAA Notice

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, notice with respect to the 
claims for service connection for hearing loss and PTSD was 
provided to the veteran in a letter dated October 2003, which 
was prior to the adjudication of the issue.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information has not been provided to the veteran.  However, 
the veteran is not prejudiced by this lack of notice since 
service connection is being granted for the veteran's claim 
for service connection for hearing loss.  

Here, the veteran is also challenging the initial disability 
rating assigned for his service-connected PTSD.  In Dingess, 
the Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, this case involves the assignment of 
an initial disability rating upon the grant of service 
connection for PTSD, so these requirements are not applicable 
in the instant case.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions and hearing testimony; service medical records; 
private medical treatment records; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claim 
for service connection for hearing loss and for an increased 
disability rating for his service-connected PTSD.  




III.  Service Connection for Hearing Loss

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007). 

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007). 

A VA audiological evaluation of the veteran was conducted in 
January 2004.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
40
60
LEFT
20
15
20
45
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  These 
examination results clearly show that the veteran has a 
current hearing loss disability as defined at 38 C.F.R. 
§ 3.385.  The key question then becomes whether the veteran's 
current hearing loss was incurred as a result of his active 
military service.  

Review of the veteran's service medical records does not 
reveal that the veteran had any complaints, or diagnosis, of 
hearing loss during active service.  On Separation 
examination in April 1969, the veteran's ears and ear drums 
were evaluated as normal, with no abnormalities noted by the 
examining physician.  Hearing was indicated to be normal 
"15/15" on whispered and spoken voice testing.  No 
audiometric testing of the veteran was conducted on 
separation.  

Review of the veteran's service personnel records confirms 
that the veteran served in the Marine Corps and that he was 
awarded the Combat Action Ribbon for service in Vietnam.  
Accordingly, the Board finds that the veteran served in 
combat and was exposed acoustic trauma during active service 
in the form of exposure to the noise of weapons fire during 
combat.  

The January 2004 VA examination report reveals that the 
examiner reviewed the veteran's pertinet history of noise 
exposure.  The veteran's exposure to noise during combat was 
noted, along with some post-service recreational noise 
exposure of riding a motorcycle.  The examination report 
indicates that the veteran reported tinnitus with an onset of 
1985 after incurring a head injury as a result of being hit 
in the head with a sailboat boom.  The examiner's medical 
opinion was that the veteran's hearing loss was not related 
to service but rather a result of the head injury in 1985.  

In April 2008, the veteran presented sworn testimony at a 
hearing before the Board.  The veteran testified that he was 
exposed to the noise of weapons fire during combat service in 
Vietnam.  He further testified that he had symptoms of 
decreased hearing dating from service.  The veteran's spouse 
testified that she knew the veteran since 1971, two years 
after he separated from service, and that he had exhibited 
symptoms of hearing loss since that time.  Specifically, she 
indicated that she would have to repeat spoken words because 
he had difficulty understanding in areas with background 
noise.  

The medical evidence, dated since that 1990s, clearly reveals 
a documented hearing loss disability.  Moreover, the July 
1990 report specifically indicates the veteran's reported 
noise exposure.  While some post-service occupational noise 
exposure is indicated, this report specifically indicates 
"since age 19- Vietnam."  The Board finds this entry 
persuasive indicating that, years before the veteran filed a 
claim for compensation, he was reporting noise exposure and 
symptoms of decreased hearing ever since his active service 
in Vietnam.  

The veteran has a current hearing loss disability.  The 
veteran asserts that his hearing loss is the result of noise 
exposure during combat.  The records confirm that the veteran 
engaged in combat during service.  Accordingly, his lay 
evidence is acceptable to show incurrence in service if the 
veteran because he was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  

The veteran is competent to provide lay evidence with respect 
to his having symptoms of decreased hearing ever since active 
service.  His wife is also competent to provide evidence that 
the veteran has exhibited difficulty hearing since 1971.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  The 
evidence provided by the veteran and his wife, and supported 
by the private audiogram report dated July 1990, provide 
competent evidence of continuity of symptomatology between 
the present disability and the symptomatology of hearing loss 
noted since service.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  Accordingly, the evidence supports a grant of 
service connection for bilateral hearing loss.  

IV.  Higher Rating for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The issue involving rating the veteran's service-connected 
PTSD is the result of an appeal from the initial disability 
rating assigned.  Accordingly, the entire body of evidence is 
for equal consideration, and consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2007), which generally requires notice and a 
delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.  

The veteran's claim for service connection for PTSD was 
received at the RO on September 3, 2003.  An April 2004 
rating decision granted service connection and assigned a 10 
percent disability rating effective September 3, 2003, the 
date of receipt of the claim for service connection.  The 
veteran disagreed with the initial disability rating 
assigned.  As a result of the veteran's appeal the RO did 
increase the disability rating assigned for the veteran's 
service-connected PTSD.  Ultimately, a March 2007 rating 
action assigned a 50 percent disability rating for the 
veteran's service-connected PTSD effective back to the date 
of service connection in September 2003.  See  Fenderson v. 
West, 12 Vet. App. 119 (1999).  At the recent, April 2008, 
hearing before the undersigned, the veteran contended that he 
warranted at least a 70 percent disability rating up until he 
stopped working in January 2008.  

As with all psychiatric disabilities, disability ratings for 
PTSD are assigned under the General Rating Formula for Mental 
Disorders.  A 10 percent disability rating contemplates

occupational and social impairment 
due to mild or transient symptoms 
that decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or; symptoms 
controlled by medication. 

38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability rating contemplates 

occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

Id.

A 50 percent disability rating contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

Id.  

A 70 percent disability rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  

Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

Private medical treatment records dated from 1999 to 2001 
reveal that the veteran had symptoms of anxiety and 
depression which was treated with prescriptions of Paxil.  VA 
treatment records dating from 1998 also show similar 
findings.  

In conjunction with the veteran's claim for service 
connection for PTSD, a VA examination of the veteran was 
conducted in January 2004.  The veteran reported having 
difficulty getting falling and staying asleep along with 
nightmares and flashbacks.  He reported having trouble 
concentrating and suffering from "forgetfulness."  The 
examiner noted that the veteran was anxious, agitated and 
"jumpy," although, he was alert, oriented and without 
evidence of psychotic symptoms.  The examiner specifically 
noted that the veteran had been employed as a supermarket 
meat cutter for over 30 years, although some difficulty in 
work relationships was reported by the veteran.  The 
diagnosis was PTSD and a GAF score of 60 was assigned.  The 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, FOURTH EDITION, American Psychiatric 
Association (1994) (DSM-IV).  A GAF score of 51 to 60 is 
reflective of only moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning, 
e.g., few friends, conflicts with peers or co-workers).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

VA records indicate that the veteran receives mental health 
treatment at VA facilities on a regular basis from May 2003 
to the present.  Therapy treatment records from this period 
show that the veteran has had increasing difficulty with 
interpersonal relationships within his family, socially, and 
a work, due to symptoms of anger and anxiety resulting from 
his PTSD.  Also, a significant presence of PTSD related 
intrusive thoughts, sleep disturbance, and nightmares is 
noted in these records.  GAF scores assigned by the veteran's 
treating therapist for the period of time from June 2003 to 
November 2004 range from a high of 55 to a low score of 44.  
A GAF score of 41 to 50 is defined as reflecting serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

In June 2006, another VA examination of the veteran was 
conducted.  The veteran reported frequent intrusive thoughts, 
sleep disturbance, and nightmares.  He specifically reported 
hypervigilance which manifested as a need to continually keep 
his home secure by keeping doors locked to maintain a 
perimeter and keeping weapons in the house.  He also reported 
difficulty with work and family relationships.  Again, the 
diagnosis was PTSD and a GAF score of 50 was assigned.  

In June 2007, the most recent VA psychiatric Compensation and 
Pension examination of the veteran was conducted.  Findings 
were similar to those on the June 2007 examination, except 
that increasing deterioration of the veteran's family and 
work relationships was indicated.  The veteran's mood was 
anxious and depressed.  An increase in symptoms of 
hypervigilance, intrusive thoughts, sleep disturbance, and 
nightmares was reported, with symptoms of sleep disturbance 
and nightmares being reported as occurring on a daily basis.  
The diagnosis was PTSD and a GAF score of 40 was assigned.  A 
GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  The examiner specifically noted that although the 
veteran had been able to maintain employment, his job 
performance, efficiency, and reliability had greatly 
diminished in the past year due to chronic difficulty with 
memory, concentration, focus, reliability, and insomnia.  

At the April 2008 hearing the veteran presented sworn 
testimony about the severity of his service-connected PTSD.  
The veteran testified that he became unemployed on January 4, 
2008.  This is confirmed by a letter of record from the 
Social Security Administration that indicates that the 
veteran became disabled from working on January 4, 2008.  
This reflects total occupational and social impairment as 
contemplated by the rating criteria.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The veteran also testified that, 
although he had been employed from 2003 until 2008, his work 
was not perfect and that he had increasing conflicts at work, 
and missed work days, during this time as a result of 
symptoms of his PTSD.  

The evidence supports the assignment of a 100 percent 
disability rating for the veteran's service-connected PTSD 
effective January 4, 2008.  The evidence of record reveals 
that the veteran became unemployed as of this date as a 
result of disability resulting from his service-connected 
PTSD.  This is total occupational and social impairment as 
contemplated by the rating criteria.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The evidence supports the assignment of a 70 percent 
disability rating for the veteran's service-connected PTSD 
effective from September 3, 2003, the date of service 
connection, until January 4, 2008, the date of total 
disability.  The evidence shows that the veteran's PTSD 
resulted occupational and social impairment, with 
deficiencies in most areas, specifically work, and family 
relations.  The veteran had very frequent symptoms of 
intrusive thoughts, nightmares, and sleep disturbance which 
significantly impacted his ability to maintain work and 
family relationships.  VA treatment records show that the 
veteran required frequent regular treatment for his PTSD 
during this period of time with only limited success.  The 
preponderance of the evidence is, however, against the 
assignment of a 100 percent disability rating for PTSD during 
this period of time.  The evidence clearly shows that the 
veteran was employed during this period of time.  While his 
PTSD did impact his performance at work, he was nevertheless 
employed.  Accordingly, a 100 percent disability rating must 
be denied prior to January 4, 2008, the date that the 
veteran's PTSD rendered him unemployed.  





ORDER

The appeal for an effective date earlier than September 3, 
2003 for a grant of service connection for PTSD is dismissed.  

Service connection for bilateral hearing loss is granted.  

A 70 percent disability rating for PTSD, is granted, 
effective September 3, 2003, 2003, subject to the law and 
regulations governing the payment of monetary benefits.

A 100 percent disability rating for PTSD, is granted, 
effective January 4, 2008, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


